Van Dusen, J.,
It is true that ordinarily an obligation would arise to pay for the occupancy of property owned by another; and that, particularly, a tenant occupying a property under a lease which stipulated for rent would be liable to pay the rent to the purchaser of the property without any formal assignment of the lease or attornment, as held in Braker v. Deuser, 49 Pa. Superior Ct. 215. But if the circumstances show that the parties did not contemplate a contractual obligation, no promise to make compensation for the occupancy will be implied. Illustrative cases, though not dealing with circumstances quite similar to those with which we are now concerned, will be found in Kneedler v. Winelander, 20 Phila. 274; Gilbraith’s Estate, 270 Pa. 288. The circumstances referred to by the Auditing Judge convince us, as they did him, that it was not the intention of Mr. Cuyler to charge rent to the decedent, and the exceptions are, therefore, dismissed.
Lamorelle, P. J., did not sit.